DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on August 6, 2021.
Claims 1-11 are pending in this action. Claims 1-11 have been currently amended.
In view of claims amendment, the applicant’s request for not be interpreted as invoking 35 USC §112(f) or ore-AIA  35 USC §112 sixth paragraph, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is not a process, machine, manufacture or composition of matter. The claim is directed to "a computer program for causing a computer to execute" are non-structural per se, and the specification discloses a "software" embodiment (Paragraph 0079). Therefore, a reasonable interpretation in light of specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter. 
35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2007/0135962) in view of Louboution et al. (US 2013/0303192).
As per claim 1, Kawabe discloses, an information processing apparatus (Fig. 2)

	circuitry configured to:
acquire information including a sound message (Fig. 2, element “MC’, Paragraphs 0088 and 0089, voice message); and
recognize a sender of the sound message (Paragraphs 0065-0067), a destination of a message included in the sound message, and content of the message from the acquired information (Paragraphs 0139-0149). Kawabe discloses personal identification using face recognition (Paragraphs 0122-0125), but does not expclitly disclose, where in the sender is recognized by performing voice print recognition. Official Notice is taken on the well-known voice print recognition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known voice print recognition alternatively in the invention of Kawabe’s face recognition because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use Louboutin’s teaching of generate and inputting the destination of the message in the invention of Kawabe because Louboutin teaches the mobile device can select information materials that are associated with that particular intent, and then display those informational materials, for user convenience (Abstract). 

As per claim 2, Kawabe does not expclitly discloses, but Louboutin discloses, wherein information for inputting the destination of the message comprise an image for selecting the destination of the message from candidates of the destination of the message (Paragraph 0017).

As per claim 3, Kawabe discloses, wherein the circuitry outputs information for selecting, by a sound, the destination of the message from candidates of the destination of the message, as the information for inputting the destination of the message (Paragraph 0089).

As per claim 4, Kawabe discloses, wherein the circuitry outputs the message for the destination when recognizing a person which is the destination of the message (Paragraph 0080).



As per claim 9, Kawabe discloses, further comprising: an imaging unit configured to capture an image, wherein the circuitry starts acquisition of the information when a face is included in the image captured by the imaging unit (Paragraph 0079).

As per claims 10 and 11, they are analyzed and thus rejected for the same reasons set forth in the rejection claim 1, because corresponding claims have similar limitations.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2007/0135962) in view of Louboutin et al. (US 2013/0303192) as applied to claims 1 and 7 above, and further in view of Yamada et al. (US 2002/0081937).
As per claims 6 and 8, Kawade in view of Louboutin do not explicitly disclose, but Yamada discloses, 
-further comprising: a torso provided with a display that displays information, wherein the circuitry controls an operation of the torso to stop when detecting that an operation to the display unit is being performed (Paragraph 0042).
-a torso provided with a display that displays information (Paragraph 0042).

“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Intl Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).
the circuitry performs control for notifying the device of the sender that the person which is the destination of the message has received the message in a case where the person which is the destination of the message has viewed the message displayed on the display (Paragraphs 0216-0244).

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
September 30, 2021							Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656